Citation Nr: 0520997	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for low back 
degenerative arthritis.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran served in the United States Army Reserves from 
November 1966 to August 1970, with active duty for training 
(ACDUTRA) from March 1967 until July 1967.  He also had 
another period of ACDUTRA from July 27, 1968 until August 10, 
1968.  The veteran had INACDUTRA from October 28, 1967 to 
October 29, 1967 and on October 12, 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran's hepatitis claim was previously before the Board 
in January 2004.  At that time, a remand was ordered to 
accomplish additional development.

The issue of entitlement to service connection for low back 
degenerative arthritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to demonstrate complaints or 
treatment relating to hepatitis during any period of ACDUTRA.  

2.  The medical evidence of record does not include a 
probative opinion to causally relate the veteran's currently 
diagnosed hepatitis to a period of ACDUTRA.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in March 2002 and January 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also of 
record are reports of VA and private post service treatment 
and examination.  Records relating to a disability 
determination of the Social Security Administration (SSA) are 
also associated with the claims file.  Furthermore, lay 
statements from the veteran's friends and relatives are 
contained in the record.  Finally, the veteran's own 
statements in support of his claim are associated with the 
claims folder.  

Further regarding the duty to assist, the Board observes 
that, per a January 2004 Board remand, the RO was instructed 
to obtained treatment records from Drs. L. H., B. B. B., and 
C. T..  All such treatment was provided at the Oklahoma 
Osteopathic Hospital in Tulsa, Oklahoma.  The RO was 
instructed to request any available documents spanning the 
period from January 1968 to December 1970.  

A review of the claims file indicates that treatment reports 
from the Oklahoma Osteopathic Hospital dated in 1969 are of 
record.  Moreover, such records reflect treatment by Dr. L. 
H., Dr. B. B. B. and Dr. C. T.  These documents appear to 
fully reflect the veteran's course of treatment at that 
facility.  Additionally, a June 1970 letter written by Dr.  
L. W. H. is also affiliated with the claims file.  Thus, the 
evidence sought in the January 2004 Board remand is 
associated with the claims file, obviating the need for 
further development.  In so stating, the Board has considered 
whether any additional evidence, apart from the June 1969 
hospitalization, could still be outstanding.

The veteran himself has claimed that he was first treated for 
hepatitis in 1968.  However, the evidence of record allows 
the Board to confidently conclude that the 1969 
hospitalization was the veteran's first and only admission 
for hepatitis.  Specifically, it is observed that the 
veteran's December 2004 statement in support of his claim 
included a very detailed report of his past medical history.  
The veteran reported that he was first treated by Dr. L. W. 
H.  That physician then sent him immediately to Oklahoma 
Osteopathic Hospital, where he stayed for about a month.  He 
did not report any future hospitalizations.  

Thus, the veteran's report of medical history as described 
above is perfectly consistent with the evidence already 
associated with the claims file in every regard except that 
the veteran claimed his hospitalization occurred in 1968, 
when the evidence demonstrates he was actually admitted in 
1969.

Based on the foregoing, it does not appear that there is any 
outstanding evidence relating to the veteran's hepatitis 
claim.  The Board therefore concludes that the evidence of 
record is adequate to make a decision on the appeal.  As 
such, the veteran is not prejudiced by the determination to 
proceed with appellate review.  

In summation, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6(a)(d) (2002).  The chronic disease 
presumption noted above is not applicable as to periods of 
ACDUTRA or INACTDUTRA.  38 U.S.C.A. § 1137.  

Factual background

The veteran began his duty in the Army Reserves in November 
1966.  A preinduction physical performed at that time was 
normal.  The veteran denied liver problems in a report of 
medical history, also dated in November 1966.  Subsequent 
examination in June 1967 was also normal. 

The veteran's military documents show that he had ACDUTRA 
from March 1967 to July 1967.  He then participated in a 15-
day period of ACDUTRA from July 27, 1968 to August 10, 1968.  
There is no indication of any complaints of treatment for 
hepatitis or any other liver condition during these periods.  

In a letter dated in May 1969, V. L. V., M.D., reported that 
he had recently treated the veteran for infectious hepatitis.  
Subsequently, on May 26, 1969, the veteran was initially seen 
by L. W. H., D. O.  Per a June 1969 letter from that 
physician, it was explained that the veteran was admitted to 
the Oklahoma Osteopathic Hospital on May 26, 1969 with a 
diagnosis of chronic acute hepatitis.  In the June 1969 
letter, Dr. L. W. H. explained that the veteran would not be 
able to participate in summer camp in 1969.  

The veteran continued to receive treatment at Oklahoma 
Osteopathic Hospital on an inpatient basis through June 1969.  
He did not participate in any further periods of ACDUTRA or 
INACDUTRA.  In November 1969, he was put on standby reserves 
due to medical reasons.  Then, in August 1970, he was 
discharged from service on the basis of a physical 
disqualification.  

Following service, several lay statements were submitted in 
August 2000 and September 2000.  Essentially, these lay 
statements assert that the veteran was ill upon return from 
his reserve service at Fort Sill in August 1968.  Such 
statements noted that the veteran was hospitalized in Tulsa 
in 1969, where he was diagnosed with hepatitis.  Such letters 
also indicated that the veteran had been healthy prior to his 
reserve training in 1968.  

The veteran submitted a report of an August 2000 private 
medical examination dated in September 2000.  It was 
indicated as medical history that the veteran became ill with 
an apparent viral type infection while participating in 
ACDUTRA from July 1968 to August 1968, and that the symptoms 
abated.  According to the report of history, the veteran was 
examined by Dr. V. L. V. in March 1969.  At that time, he 
reported itching and a yellow color to the skin times 10 
days.  The veteran had not been feeling well for about a 
month.  Reportedly, a diagnosis of infectious hepatitis was 
rendered at that time.

The September 2000 report of private medical examination also 
documented the veteran's current symptoms, to include nausea, 
generalized fatigue and weakness.  The examiner opined with 
"a reasonable degree of medical certainty" that the 
veteran's hepatitis was contracted during his reserves 
training at Fort Sill in July and August 1968.  In so 
concluding, the private medical examiner observed that during 
reserves training, the veteran was exposed to living 
conditions, such as water, food and a close environment with 
other personnel, that promoted hepatitis.  He also based his 
conclusion on the reported history that the veteran became 
ill at Fort Sill.  It was observed that the clinical records 
revealed findings of significant nausea, abdominal pain, 
liver enlargement and jaundice 4 to 5 months following the 
illness that overtook the veteran at Fort Sill.  The private 
medical examiner also noted that such history was consistent 
with the typical incubation period for hepatitis, lasting 
from 90 to 180 days, at which time the symptoms would become 
manifest.   

A December 2000 examination performed in conjunction with a 
Social Security Administration (SSA) disability claim 
included a diagnosis of hepatitis C.  There was no 
etiological opinion rendered in that report.  

VA outpatient records dated from 2000 through 2004 
occasionally reference the veteran's hepatitis C but do not 
include any opinions as to the etiology of that disability.  

Analysis

The veteran is claiming entitlement to service connection for 
hepatitis.  As previously stated, a successful service 
connection claim will contain the following three elements: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record indicates a 
diagnosis of hepatitis C.  As such, the first element of a 
service connection claim has been satisfied.  However, as 
will be discussed below, the evidence of record fails to 
establish the remaining elements of a service connection 
claim. 

At the outset, it is noted that the veteran's service 
includes both ACDUTRA and INACDUTRA.  However, with respect 
to the latter, service connection may only be established for 
injuries and not for diseases.  See 38 U.S.C.A. §§ 
101(23)(24), 106, 1110, 1131 (West 2002).  As such, a grant 
of service connection for hepatitis cannot be based upon the 
veteran's INACDUTRA.  Instead, the focus of the Board's 
analysis will be on periods of ACDUTRA.  

The service medical records associated with the claims file 
fail to indicate any complaints or treatment relating to 
hepatitis during the veteran's periods of ACDUTRA from March 
1967 until July 1967 and from July 27, 1968 until August 10, 
1968.  The veteran has claimed that he was ill during his 15-
day training in July and August of 1968.  However, that is 
not supported by the documentation of record.  

The Board does acknowledge the opinion offered by a private 
medical examiner in September 2000.  Specifically, that 
examiner did link the veteran's currently diagnosed hepatitis 
to his ACDUTRA at Fort Sill in the summer of 1968.  However, 
the Board does not find that opinion to be probative, for 
several reasons.  First, the opinion was based on the 
veteran's historical report of becoming ill with an apparent 
viral type infection while participating in ACDUTRA from July 
1968 to August 1968.  However, as previously noted, there is 
no record of treatment for hepatitis or any related condition 
during the veteran's period of ACDUTRA in the summer of 1968.  
Moreover, when the veteran was treated for hepatitis the 
following year, those reports did not mention any 
symptomatology arising at Fort Sill.  Thus, the independent 
medical examiner's opinion is based on an unsubstantiated 
medical history and as such is not probative.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

The private medical examiner also based his opinion of 
etiology on clinical findings of significant nausea, 
abdominal pain, liver enlargement and jaundice occurring 4 to 
5 months following the veteran's training at Fort Sill in 
July and August of 1968.  He noted that the typical 
incubation period between contracting hepatitis and the 
manifestation of symptoms was about 90 to 180 days.  However, 
again, the facts relied on by the examiner are not 
substantiated in the record.  Specifically, clinical findings 
consistent with hepatitis were not demonstrated 4 to 5 months 
after the veteran's ACDUTRA ending in August 1968.  To the 
contrary, it appears that the veteran's first treatment for 
hepatitis did not occur until just before May 12, 1969.  At 
that time, Dr. V. L. V. stated that he had recently treated 
the veteran for infectious hepatitis.  Even if such treatment 
was performed as early as March 31, 1969, as stated in the 
private medical examiner's report, such was still 232 days 
subsequent to the veteran's completion of ACDUTRA in August 
1968.  This is well outside the 90-180 day incubation period 
upon which the examiner relied in causally relating the 
veteran's hepatitis to ACDUTRA.  

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed hepatitis C was incurred 
during a period of ACDUTRA.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hepatitis is denied.  


REMAND

The Board notes that in June 2002, the RO issued notice of a 
rating decision that same month which denied entitlement to 
service connection for low back degenerative arthritis.  The 
veteran disagreed with that decision and initiated an appeal 
in July 2002.  He requested that a Decision Review Officer 
(DRO) review his claim.  However, no DRO decision is of 
record, nor was a statement of the case issued on this 
matter.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Additionally, it is noted that the claims file does not 
contain a VCAA notice letter specifically addressing the 
veteran's back claim.  Such notice must be provided in order 
to satisfy the VCAA and Quartuccio.

Accordingly, the issue of entitlement to service connection 
for low back degenerative arthritis is hereby REMANDED to the 
RO for the following action:


1.  The appellant must be informed of the 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate his 
claim for service connection for low back 
degenerative arthritis.  Additionally, 
such notice should inform the veteran as 
to what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  Further, he must be advised to send 
any evidence in his possession pertinent 
to the appeal to VA.

2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the June 2002 rating decision, which 
denied a claim of entitlement to service 
connection for low back degenerative 
arthritis.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


